AP-77,054
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
January 27, 2015                                          Transmitted 1/27/2015 3:43:17 PM
                                                            Accepted 1/27/2015 3:51:31 PM
                                                                              ABEL ACOSTA
                              No. AP-77,054                                           CLERK


                                 IN THE
                   Court of Criminal Appeals of Texas
                             RODNEY REED,
                                     Appellant,
                                  v.
                          THE STATE OF TEXAS
                                     Appellee.

 On Appeal from the 21st Judicial District Court, Bastrop County, Texas

             STATE’S MOTION FOR ACCELERATED APPEAL

                                BRYAN GOERTZ
                                Criminal District Attorney
                                Bastrop County, Texas

                                MATTHEW OTTOWAY
                                Assistant Attorney General/
                                Assistant District Attorney
                                Bastrop County, Texas
                                Texas Bar No. 24047707

                                Post Office Box 12548, Capitol Station
                                Austin, Texas 78711
                                Tel.: (512) 936-1400
                                Fax: (512) 320-8132
                                Email: matthew.ottoway@texasattorney
                                              general.gov

                                Attorneys for the State
              MOTION FOR ACCELERATED APPEAL

I.   Relevant Procedural Background

     Appellant, Rodney Reed, is a death-sentenced inmate with a

presently-scheduled execution date of March 5, 2015. 3.CR.302–03. On

July 14, 2014, Appellant sought additional DNA testing via Chapter 64

of the Texas Code of Criminal Procedure.        2.CR.74–143.     The State

opposed. 2.CR.161–229. A live hearing was held on November 25, 2014,

at which time the trial court denied Appellant’s Chapter 64 motion.

4.RR.47. The denial was reduced to writing on December 12, 2014, and

filed on December 16, 2014. 3.CR.342–48. Appellant’s notice of appeal

was filed on January 12, 2015. 3.CR.359–60.

     This Court received the reporter’s record on January 15, 2015, and

the clerk’s record on January 16, 2015. Thus, Appellant’s opening brief

is due February 17, 2015 (February 15 is a Sunday and February 16 is

Presidents’ Day). Tex. Code Crim. Proc. art. 64.05; Tex. Gov’t Code §

662.003(a)(3); Tex. R. App. P. 4.1, 38.6, 71.3. The State’s responsive brief

would then be due March 19, 2015, two weeks after the presently-

scheduled execution date. Tex. R. App. P. 38.6, 71.3.




                                     2
                             ARGUMENT

I.   The Court Should Accelerate This Appeal.

     Pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure,

this Court may, “in the interests of justice, shorten the time for filing

briefs and for submission of the case.” Tex. R. App. P. 38.6(d). Here,

there are ample reasons to hasten the briefing and submission deadlines.

     The most obvious and pressing reason to shorten the applicable

deadlines is Appellant’s upcoming execution, now a little more than a

month away. Utilizing the rule-based briefing deadlines would place the

State’s response deadline beyond the presently-scheduled execution date,

an obvious impossibility. Further, allowing Appellant the full thirty-day

period for his opening brief would require an unduly short turnaround

for the State’s responsive brief—nine days—in order to give the Court a

minimum of a week to consider the appeal.

     Additionally, Appellant—and any other death-sentenced, Texas

inmate—alone controlled the timing of his Chapter 64 motion. Despite

the fact that he was convicted and sentenced to death in 1998, and

despite the fact that the statutory framework for postconviction DNA

testing has been available since 2001, Act of April 5, 2001, 77th Leg.,

R.S., ch. 2, § 2, 2001 Tex. Sess. Law Serv. Ch. 2 (to be codified at Tex.

                                   3
Code Crim. Proc. arts. 64.01–64.05), Appellant filed his Chapter 64

motion fourteen years after his conviction and on the day his initial

execution date was set.      Compare 2.CR.74–143, with 2.CR.149–50.

Indeed, the trial court found that Appellant had not adequately proven

that his Chapter 64 motion was “not made to unreasonably delay the

execution of sentence or administration of justice.” 3.CR.344; see Tex.

Code Crim. Proc. art. 64.03(a)(2)(B). Accelerating this appeal would

ensure that Appellant cannot “unreasonably delay [his] execution” by

utilizing the full time limits permitted by rule.

                        PRAYER FOR RELIEF

     The State respectfully requests that the Court hasten the rule-

based briefing deadlines. The State respectfully suggests that Appellant

be permitted twenty days to file his opening brief and the State be

allowed to respond fifteen days later; specifically, Appellant’s brief would

be due February 5, 2015, and the State’s due on February 20, 2015.

                                Respectfully submitted,

                                BRYAN GOERTZ
                                Criminal District Attorney
                                Bastrop County, Texas

                                /s/ Matthew Ottoway
                                MATTHEW OTTOWAY
                                Assistant Attorney General/

                                     4
                                Assistant District Attorney
                                Bastrop County, Texas
                                Texas Bar No. 24047707

                                Post Office Box 12548, Capitol Station
                                Austin, Texas 78711
                                Tel.: (512) 936-1400
                                Fax: (512) 320-8132
                                Email: matthew.ottoway@texasattorney
                                              general.gov

                                Attorneys for the State


                   CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing
pleading was served by placing same in the United States mail, postage
prepaid, on this the 27th day of January, 2015, addressed and
electronically sent to:

Bryce Benjet                      Mark S. Chehi
40 Worth Street, Suite 701        Robert A. Weber
New York, New York, 10013         Jason M. Liberi
bbenjet@innocenceproject.org      Nicole A. DiSalvo
                                  Andrew G. Mirsis
Andrew F. MacRae                  SKADDEN, ARPS, SLATE, MEAGHER &
LEVATINO PACE LLP                       FLOM LLP
1101 S. Capital of Texas Hwy.     One Rodney Square, P.O. Box 636
Building K, Suite 125             Wilmington, Delaware 19899
Austin, Texas 78746               mchehi@skadden.com
amacrae@levatinopace.com          robert.weber@skadden.com

                                /s/ Matthew Ottoway
                                MATTHEW OTTOWAY
                                Assistant Attorney General/
                                Assistant District Attorney
                                Bastrop County, Texas


                                    5